                      Case 1:16-cv-08779-ER Document 96 Filed 12/19/18 Page 1 of 2




                        AHMAD KESHAVARZ
                                              Attorney at Law
16 C O UR T S T ., 26 T H F L O O R      WWW.NEWYORKCONSUMERATTORNEY.COM                        P H O N E : (718) 522-7900
B R O O K L Y N , NY 11241-1026           E-mail: ahmad@NewYorkConsumerAttorney.com                F A X : (877) 496-7809
       December 13, 20187

       December 13, 2018
                                                                                                           X
       VIA ECF
       Hon. Edgardo Ramos
       United States District Judge
       Thurgood Marshall United States Courthouse
       40 Foley Square                                                                     12/19/2018
       New York, NY 10007

                      Re:
                      Letter for pre-motion conference to seal Exhibit C, DE 92-3 to Plaintiff’s
                      December 13, 2018 Letter for pre-motion conference to enforce October 16,
                      2018 order or, in alternative, to compel [DE 92].
                      Hunter v. Palisades Acquisition XVI, LLC, et al, Case No. 1:16-cv-08779-ER
       Dear Judge Ramos:
             The undersigned represents Plaintiff in this Fair Debt Collection Practices Act and
       General Business Law case.
               On December 13, 2018, Plaintiff filed Plaintiff’s request for pre-motion conference to
       enforce October 16, 2018 order or, in alternative, to compel [DE 92]. Unfortunately, Exhibit C
       was filed in error.
               Initially Defendants designated almost all of their document production confidential.
       However, pursuant to para 11.3(b) of the agreed protective order [DE 54] the designations were
       subsequently withdrawn for almost all of the documents. The single page for which the
       confidentiality designation has not yet been withdrawn was the document that was inadvertently
       filed as Exhibit C (Document 92-3 Page 1 of 27). 1
               Plaintiff therefore seeks to seal that single page of Exhibit C (Document 92-3 Page 1 of
       27) of Plaintiff’s request for pre-motion conference to enforce October 16, 2018 order or, in
       alternative, to compel [DE 92].
                We apologize for the error.
       Respectfully submitted,
                /s/
       Ahmad Keshavarz

       1
        While Plaintiff does not believe that the first page of Exhibit C in fact meets the Second Circuit standard for
       confidentiality, for purposes of efficiency Plaintiff chooses not to challenge Palisades’ designation at this time.
          Case 1:16-cv-08779-ER Document 96 Filed 12/19/18 Page 2 of 2



cc: Opposing counsel via ECF
